Case 18-17534-ml<n Doc 18 Entered 01/15/19 09:41:58 Page 1 of 3

Fill in this information to identify your case:

 

 

 

Debl°r 1 Michael Todd
First Name Middle Name Last Name
Debior 2 Kha|if Joyce
(Spouse, if filing) First Name Midd|e Name Last Name
United States Bankruptcy Court for the: DiStrict of _Nevada E
Case number 18'17534 . . .
iirknowni El Check if this is an

 

 

amended filing

Official Form 106D
Schedule D: Creditors Who Have C|aims Secured by Property 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do any creditors have claims secured by your property?
g No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
n Yes. Fill in all of the information below.

m List All Secured C|aims
Column A Column B Column C

2. List all secured claims. lf a creditor has more than one secured claim, list the creditor separately Am°unl al claim Value al collateral unsecured
for each claim. lf more than one creditor has a particular claim, list the other creditors in Part 2. Do nol deducllhe that supp°rls this pol-lion
As much as possible, list the claims in alphabetical order according to the creditor’s name. Value of collalal.all claim ll any

|:| Describe the property that secures the claim: $ $ $

 

 

 

Creditor's Name

 

 

 

 

 

 

Number Street
As of the date you ti|e, the claim is: Check all that apply.
n Contingent
El unliquidated
City Siaie zlP Code l;l Dlspuled
Wh° °WeS the debt? Che¢>k One- Nature of |ien. Check all that apply.
n Debt°l'1 On|y \;l An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
|;| Del-,loll and Deblor 2 only n Statutory lien (such as tax lien, mechanic’s lien)
n At least one of the debtors and another n Judgmenf lien from a |aWSuif

El Other (inc|uding a right to offset)
El Check if this claim relates to a

community debt

Date debt was incurred Last 4 digits of account number_ _ _
|B| Describe the property that secures the claim: $ $ $

 

 

 

Creditors Name

 

 

 

 

 

 

Number Street
As of the date you H|e, the claim is: Check all that apply.
n Contingent
cl Un|iquidated
city State ZlP Code n Dlapuled
Wh° °Wes the debt? Check °ne- Nature of |ien. Check all that apply.
n Debt0r1 0n|y n An agreement you made (such as mortgage or secured
\;l Debtor 2 only car loan)
\;l Debtor1 and Debl°r 2 only \;l Statutory lien (such as tax lien, mechanic’s lien)
\;l At least one of the debtors and another n Judgmem lien from 3 |BWSuif

n Other (inc|uding a right to offset)
\;l Check if this claim relates to a

community debt
Date debt was incurred Last 4 digits of account number_

Add the dollar value of your entries in Column A on this page. Write that number here: E_ |

Oflicial Form 106D Schedu|e D: Creditors Who Have C|aims Secured by Property page 1 of _

Case 18-17534-mkn

Deblo, 1 Michael

Todd Case number (irknawn) 1 8'1 7534

 

Fi|\St Name Midd|e Name

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

by 2.4, and so forth.

Doc 18 Entered 01/15/19 09:41:58 Page 2 of 3

 

Last Name

Column A Column B

Amount of claim Va|ue of collateral Unsecured
Do not deduct the that supports this portion

 

 

Column C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

value of collateral. C|aim |f any
Describe the property that secures the claim: $ $ $
Creditol’s Name
Number Street
As of the date you ti|e, the claim is: Check all that apply.
\;l Contingent
city slate zlP code |;l Un|iquidated
n Disputed
Who owes the debt? Check one- Nature of lien. check all that apply.
n Debtor1 On|y \;l An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
|;| Debtor1 and Debl°r 2 only \;l Statutory lien (such as tax lien, mechanic’s lien)
cl At least one of the debtors and another n Judgment lien from 3 lawsuit
\;l Other (inc|uding a right to offset)
\;l Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number_ _ _ _
E Describe the property that secures the claim: $ $ $
Creditor's Name
Number Street
As of the date you fi|e, the claim is: Check all that apply.
cl Contingent
El unliquidated
City State zlP Code cl Disputed
')
who owes the debt ' Check one' Nature of lien. Check all that apply.
n Debtor1 only \;l An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
cl Debtor1 and Deber 2 On|y n Statutory lien (such as tax lien, mechanic’s lien)
n At least one of the debtors and another \;I Judgment lien from a lawsuit
\;l Check if this claim relates to a n Other (mc|udmg a nght to Offset)
community debt
Date debt was incurred Last 4 digits of account number_ _ _
E Describe the property that secures the claim: $ $ $

 

Creditors Name

 

 

 

Number Street

 

 

 

 

 

City S\ate ZlP Code

Who owes the debt? Check one.

Debtor1 only

Debtor 2 only

Debtor1 and Debtor 2 only

At least one of the debtors and another

U |:||:||:||:|

Check if this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries in Column A on this page. Write that number here:

lf this is the last page of your form, add the dollar value totals from all pages.

Write that number here:

As of the date you ti|e, the claim is: Check all that apply.
n Contingent

El unliquidated

El Disputed

Nature of |ien. Check all that apply.

\;l An agreement you made (such as mortgage or secured
car loan)

\;l Statutory lien (such as tax lien, mechanic’s lien)

\;l Judgment lien from a lawsuit

n Other (inc|uding a right to offset)

Last 4 digits of account number_

 

Oflicial Form 106D Additional Page of Schedu|e D: Creditors Who Have C|aims Secured by Property

page _ of _

Case 18-17534-ml<n Doc 18 Entered 01/15/19 09:41:58 Page 3 of 3
Debtor1 Michael Todd Case number (irkndwn) 18'17534

First Name Middle Name Last Name

 

 

m List others to se Notified for a oebt That You Already Listed

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Simi|ar|y, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. |f you do not have additional persons to
be notified for any debts in Part 1, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E On which line in Part 1 did you enter the creditol’?
Name Last 4 digits of account number _ _ _
Number Street
City State ZlP Code

E On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code

E On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _
Number Street
City State ZlP Code

E On which line in Part 1 did you enter the creditor? _
Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code

m On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code

E On which line in Part 1 did you enter the creditor? _
Name Last 4 digits of account number _ _ _
Number Street
City State Z|P Code

Ochial Form 106D Part 2 of Schedule D: Creditors Who Have C|aims Secured by Property page _ of

